Lipscomb, J.
It is alleged by the plaintiff in error that the court below erred in the rendition of tlie judgment against them and in the judgment on which it is founded. From the conclusion we have arrived at it is unnecessary to notice the act of the Republic under which tlie proceedings were commenced in the Justice's Court further than that tlie penalty imposed by it inured the one-half to the Republic, one-fourth to the informer, and one-fourth to tlie comity.
The record shows the proceedings to have been a qui tam suit, and the judgment should liave been in favor of llarrison and not the Governor of the Stale. The judgment against the securities on the bond was still more objectionable. *218In the bond Harrison was the obligee; it was to him the securities became bound and not to the Republic. No valid judgment could have been rendered upon that bond on its breach but in favor of Harrison. The judgment, if any, should have been in favor of Harrison for the uses expressed in the statute.
There are other errors of minor importance .not necessary to be noticed.
Judgment reversed.